Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s reply filed on 6/17/22 is acknowledged.  Claims 1-20 are pending. Claims 18 and 19 have been withdrawn.  Claims 2, 4-12, 14-17, and 20 have been amended.  Claims 1-17 and 20 are under consideration. 

Objections Withdrawn
The objection of Claim 16 is withdrawn in view of the amended claim.

Rejections Withdrawn
The rejection of Claims 2-12, 14-17 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amended claims.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 20 is still unclearly written.  The claim recites, “A cosmetic composition according to claim 1, for application on keratin materials of a coloured makeup with metallic effect”. The phrasing used is confusing.  It is not clear if the cosmetic composition itself is a colored makeup with metallic effect, or if it is applied to keratin materials already comprising a colored makeup with metallic effect.  Applicant is reminded that the claims are drawn to a product and not to a method of use, which has not been elected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2017/0007512; cited in IDS). 
Regarding Claims 1, 3, and 7, Kubota et al. teach an oil-in-water type emulsified cosmetic and a method of making (e.g. abstract). Kubota et al. teach that the cosmetic comprises a pigment (i.e. nacre) having a surface hydrophobized by a treatment with a metallic soap; and a thickener including xanthan gum and carbomer (i.e. polysaccharide and acrylic acid polymer hydrophilic gelling agent) (e.g. Claim 1, paragraphs 0026, 0028, 0034). While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
Regarding Claim 2, Kubota et al. teach that the powder is present at 8-60% by mass, which overlaps with the claimed range (e.g. paragraph 0032). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 4-6, Kubota et al. teach that the fatty acid is preferably stearic or isostearic acid and the metal is preferably magnesium (i.e. metallic soap may be magnesium stearate) (e.g. paragraph 0026). 
Regarding Claim 8, Kubota et al. teach that the thickener is present at 0.1-3 mass % (e.g. paragraph 0035). 
Regarding Claim 9, Kubota et al. exemplify water at 65.31 % (e.g. Example 1).  
Regarding Claim 10, Kubota et al. teach that mixtures of powder/pigments may be used (e.g. paragraphs 0029 and 0030).  Kubota is silent as to the concentration thereof. However, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the second pigment concentration through routine experimentation to arrive at the concentration of less than 1.5% in order to optimize the resulting product.
Regarding Claim 11, Kubota et al. teach the inclusion of polyol humectants (e.g. paragraph 0022 and 0037). 
Regarding Claims 13-15, Kubota et al. teach the inclusion of at least one oil, including volatile hydrocarbon oil and 0% non-volatile hydrocarbon oil, and emulsifying agents (e.g. paragraphs 0013, 0017, 0024, 0036).
Regarding Claim 17, Kubota et al. are silent as to the specular integral and Wvisual measurements. However, as Kubota teach the claimed powders in the claimed amounts and hydrophilic gelling agents in the claimed amounts, then the specular integral and Wvisual would also be expected to fall within the claimed amounts.  In addition, the US Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 20, Kubota et al. teach that the cosmetic composition may be a base cosmetic, foundation, or a sunscreen (e.g. paragraph 0039). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2017/0007512; cited in IDS) as applied to claims 1-11, 13-15, 17, and 20 above, and further in view of Dumousseaux (US 2005/0257335).
Regarding Claims 1-11, 13-15, 17, and 20, the teachings of Kubota et al. are described supra.  They do not teach the inclusion of a film-forming polymer. This is made up for by the teachings of Dumousseaux.
Dumousseaux teaches a composition for application to the skin, the lips, the nails, and/or hair, wherein the composition comprises at least one first coloring agent in an amount sufficient to color the composition (e.g. abstract). Dumousseaux teaches the composition may be a foundation or suncare product, among others (e.g. paragraph 0268). Dumousseaux teaches the inclusion of an aqueous or oil-soluble film-forming polymer (e.g. paragraphs 0237-0247). Dumousseaux teaches the composition may be in the form of an oil-in-water emulsion (e.g. paragraph 0264). 
Regarding Claim 12, it would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as both of the compositions are useful as cosmetics comprising pigments and nacres, which may be a foundation or sunscreen.    "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2017/0007512; cited in IDS) as applied to claims 1-11, 13-15, 17, and 20 above, and further in view of Clapp et al. (US 2004/0223929; cited in IDS).
Regarding Claims 1-11, 13-15, 17, and 20, the teachings of Kubota et al. are described supra.  They do not teach the emulsifier is a silicone or hydrocarbon emulsifier. This is made up for by the teachings of Clapp et al. .
Clapp et al. teach personal care compositions containing interference pigments, a dispersed oil phase and a continuous aqueous phase (i.e. oil in water emulsion) for improving appearance and feel of keratinous surfaces (e.g. abstract; paragraph 0002). Clapp et al. teach the pigments are hydrophobically surface treated with metallic soaps (e.g. paragraphs 0036-0038). Clapp et al. teach the inclusion of polysorbates (i.e. hydrocarbon emulsifier as defined by the instant Specification) which can emulsify the dispersed phase to yield an appropriate particle size and good application properties on wet skin (e.g. paragraph 0076, 0077). 
Regarding Claim 15, it would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as both of the compositions are useful as cosmetics comprising hydrophobic pigments and nacres for application to keratin substrates. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).


Response to Arguments and Declaration
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 7 that Kubota fails to teach or suggest the claimed combination of components in a single composition. This is not found persuasive.  While Kubota does not exemplify the claimed combination they also do not teach the components in separate compositions, but as options of a single composition. The ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
Applicant further argues on page 7 that Kubota fails to disclose or suggest that the hydrophobic treated nacres are in a continuous aqueous phase. Applicant argues that the hydrophobic treated nacres are introduced into the oily phase of Kubota. This is not found persuasive.  First, the oily phase of Kubota is dispersed within the continuous aqueous phase, therefore anything in the oily phase (for example hydrophobically treated nacres) would ultimately be “in a continuous aqueous phase”. The claim does not exclude the nacres from an oily phase. Second, in combining the claimed ingredients, the nacres would necessarily be present in the aqueous phase.  The instant specification links the gelling agent to the phenomenon by stating “The gelling agent is an aqueous phase gelling agent which advantageously allows the hydrophobically treated nacres to disperse in the aqueous phase as well as keeping them in suspension” (e.g. paragraph 0033). Kubota teaches the importance of a thickener in the aqueous phase, to improve the stability of the emulsion, and is present at 0.1-3 wt% (e.g. paragraphs 0033-0035; Claims 2-3), which is within Applicant’s claimed range. In combining the ingredients as taught by Kubota the hydrophobic treated nacres would necessarily be present in the aqueous phase. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Applicant further argues on page 9 that Dumousseaux does not disclose or suggest hydrophobic treated nacres introduced in a continuous aqueous phase, and further that Clapp discloses the pigments entrapped within the oil phase.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Dumousseaux is relied upon for the inclusion of a film-forming polymer and Clapp is relied upon for the inclusion of a hydrocarbon emulsifier.  Both ingredients are optional as described in the instant specification (e.g. paragraph 0013) and not responsible for the effect of dispersion within the aqueous phase, which is linked to the hydrophilic gelling agent and is already satisfied over Kubota as described supra. 
Applicant further argues on page 9 that nacres are “usually introduced into the oil phases of cosmetic compositions”.  However, the claims are directed to a product and not to a method of preparing a product, which was not elected. 
Regarding the Declaration of Aurélie Bonnefoy, the Examiner is not persuaded.  First, the clams are not commensurate in scope with the data provided.  Applicant has provided data for a single composition while the claims are still much broader, both in terms of ingredients and the amounts thereof.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  It is unclear if the effect would be seen for all compositions within the scope of claim 1. Second, it appears that the variable changed was which phase the nacres were mixed into during the process of making.  The claims are drawn to a product and do not recite when/where the nacres are added.  
Accordingly, the rejections are maintained. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619